IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 97-10882



PEGGY MASTERSON STINNETT; PEGGY MASTERSON STINNETT, Trustee
of the R.B. Masterson Trusts; The Bennett Masterson Trust #1
and the Ben Masterson Stinnett Trust; LAUREL S. EMMETT;
SIDNEY S. BOYCE; MARY KRITSER MILLER; GEORGE SHELBY MILLER;
JOHN SIEBERT MILLER; MARTHA MILLER JARNAGIN; ELIZABETH K.
MASTERSON, Co-Trustee of the R. B. Masterson III Trust;
WILLIAM A. MASTERSON, Co-Trustee of the R. B. Masterson III
Trust; MARY LEWIS KLEBERG, Trustee of the Mary Lewis Kleberg
Trust; NATIONSBANK CORPORATION, Trustee of the T. B. Masterson
Jr. Trust; FIRST NATIONAL BANK OF AMARILLO, Trustee of the
Anna Belle Kritser Testamentary Trust; Trustee of the David
Sloan Kritser Trust; Trustee of the Shelby Masterson Kritser
Trust; Trustee of the Tom Moylan Kritser Trust; and Trustee
of the Mary Kritser Miller Trust; AMARILLO NATIONAL BANK,
Joint-Trustee of the Michael Weymouth Campbell Life Income
Trust; MARY ANN MUSICK, Joint-Trustee of the Michael
Weymouth Campbell Life Income Trust; ANN CAMPBELL MUSICK,
Custodian for Sarah Elizabeth Campbell; MICHAEL CAMPBELL,
Custodian for Sarah Elizabeth Campbell; TEXAS COMMERCE
BANK-AUSTIN, NA, Trustee of the Zachary T. Scott, Jr. Trust
No. 1 U/A dated November 1, 1941; The Zachary T. Scott,
Jr. Trust No. 2 U/A dated January 17, 1944; The Zachary T.
Scott, Jr. Trust No. 3 U/A dated December 16, 1952; The Ann
Scott Hearon Trust No. 1 U/A dated November 1, 1941; The Ann
Scott Hearon Trust No. 2 U/A dated January 17, 1944; and The
Ann Scott Hearon Trust No. 3 U/A dated December 16, 1952;
GEORGE C. MILLER, Executor of the Mary Kritser Miller Estate;
AMARILLO NATIONAL BANK, Trustee of the Susan Weymouth Snyder
Trust; The Betsy Bradshaw Life Income Trust; The Edmond L.
Bradshaw Revocable Trust; The Mary Ann Campbell Musick
Trust; The Thomas C. Campbell Revocable Trust; The Thomas C.
Campbell Children’s Trust f/b/o Karly Nicole Campbell; The
Thomas C. Campbell Trust f/b/o Skyler Elise Campbell; The
Shannon Kay Parr Revocable Trust; The Michael W. Campbell II
Trust; The M. W. Campbell Children’s Bond Trust; The Michael
Weymouth Campbell Children’s Trust f/b/o Michael Weymouth
Campbell, III and Sarah Elizabeth Campbell; The Thomas Betsy
Jane Campbell Lien Trust; and the Betsy Campbell Lien Trust;
                           Plaintiffs-Appellants-Cross-Appellees,

versus
COLORADO INTERSTATE GAS COMPANY,
                                            Defendant-Third Party Plaintiff-
                                                   Appellee-Cross Appellant,

versus

MESA OPERATING LIMITED PARTNERSHIP,
                  Third Party Defendant-Appellee-Cross-Appellant.

                             ___________________

         Appeal from the United States District Court for the
                 Northern District of Texas, Amarillo
                          ___________________
                           September 8, 2000

BEFORE DAVIS, SMITH, and WIENER, Circuit Judges

WIENER, Circuit Judge.

     Grounded in mineral exploration, development, and production

in the panhandle of Texas with a history almost as long as that

State’s oil and gas industry itself, the case that engenders the

instant appeal requires interpretation of contractual provisions

contained    in    several     agreements       and   application    of   such

interpretation to facts that are either undisputed or have been

determined    by   a   jury.      The    plaintiffs     (collectively,    “the

Mastersons”), as lessors and successors in interest to lessors of

minerals in the West Panhandle Field (the “Field”), instigated this

litigation    in   district    court    on    the   jurisdictional   basis   of

diversity citizenship, asserting damage claims for and related to

underpayment of lease royalties.             The action was brought in 1992

against Colorado Interstate Gas Company (“CIG”) which in turn




                                        2
impleaded Mesa Operating Limited Partnership (“Mesa”), the operator

of the Field.1

       The    long    ——    and    frequently   rancorous   and    litigious   ——

contractual history of the oil and gas interests that lie at the

center of this controversy was consolidated and restated in 1955 in

a new and comprehensive mineral lease (the “1955 Lease”) from the

Mastersons as lessors to CIG as lessee.               Over the ensuing decades

the    parties       entered      into   various    supplemental   and    related

agreements and engaged in litigation of which the instant action is

but the latest chapter. After the district court dismissed some of

the Mastersons’ claims and a lengthy trial resulted in the jury’s

determination        that   the    Texas   theory   of   quasi-estoppel   barred

recovery of all but a modicum of the multi-million dollar amount

sued for, the court entered a take-nothing judgment in favor of

CIG.       This appeal ensued.

                                           I.

                               Facts and Proceedings

       Within a few years after execution of the 1955 Lease new

controversies arose, culminating in a settlement agreement (the

“1967 Settlement”). A key provision of that contract, and one that


       1
        Even though many of the parties to the instant litigation
are relative newcomers to the multi-decade leasing and production
history of the West Panhandle Field, we refer to the historical
lessors and their successors as the Mastersons and the historical
lessees as CIG, despite the fact that some of the information that
serves as background to the instant controversy involves
predecessors in interest on both sides of the lawsuit.

                                           3
is central to this case, is a “favored nation clause” (“FNC”) which

was engrafted on the basic market value pricing scheme of the 1955

Lease.    The FNC is contained in the third of four subsections of

Section A(2) of the 1967 Settlement:         Subsection (a) fixes the

royalty rate of the 1955 Lease at 1/8th of 14¢ per mcf2 of gas

produced between July 1, 1967 and December 31, 1969; subsection (b)

fixes the royalty rate at 1/8th of the higher of 14¢ per mcf or

market value of the gas at the wellhead produced from January 1,

1970 through the remainder of the 1955 Lease term; subsection (c)

spells out the FNC; and subsection (d), which addresses maximum

royalty rates in the event of Federal Power Commission (“FPC”) gas

price regulation, is acknowledged by the parties to be irrelevant

to this litigation.    In its entirety, subsection A(2)(c), the FNC,

states:

            In the event that [CIG] should, at any time
            after July 1, 1967, voluntarily pay to any of
            its lessors in the West Panhandle Field
            royalty for gas produced from the West
            Panhandle and Red Cave Formations at a rate
            based on a price per Mcf higher than that
            price upon which royalties are then being
            computed and paid to Masterson hereunder,
            [CIG] agrees to pay to Masterson royalties at
            the rate of one-eighth (1/8) of such higher
            price from and after such time through the
            remainder of the lease.

     None appear to dispute that the 1967 Settlement in general and

the FNC in particular constituted the agreed disposition of the

Mastersons’    complaints   about   past   disparities   in   payment   of

     2
          Thousand cubic feet.

                                    4
royalties, particularly in comparison to royalties paid to other

significant lessors in the Field (collectively the “Bivenses”).

Likewise undisputed is the overarching premise that, to function as

intended, the FNC had to operate in a single-price universe, in

which the Mastersons’ royalties would be calculated on the basis of

the highest       gas    price   used    for    calculation   of   the    Bivenses’

royalty.

     The FNC worked as intended until the Federal Power Commission

(“FPC”) introduced price controls that established a multi-level

price scheme, keyed to the age of the well from which the gas in

question was produced.           This change led the Mastersons and CIG to

modify their arrangement by executing another contract (the “1974

Agreement”) which created a tiered royalty calculation procedure.

Pertinent to this case is the provision in the 1974 Agreement that

payments made to the Mastersons under the 1955 Lease as modified by

the 1967 Settlement would            be “in lieu of any and all other

royalties or payments to which [the Mastersons] might otherwise be

entitled.”        The 1974 Agreement also specified that payment of

royalties    to    the    Bivenses      based   on   the   same   terms   as   those

contained in the 1974 Agreement would not trigger the FNC.                      The

thrust of this provision was to allow CIG to make the same pricing

“deal” with other lessors in the Field as made with the Mastersons

in the 1974 Agreement.

     Matters became even more complex when, in 1978, the Federal

Energy Regulatory Commission (“FERC”) was created and empowered to

                                           5
set maximum rates or “caps” on multiple categories of natural gas.

In    response    to    this   development,     CIG   entered   into   pricing

modifications with the Bivenses, then offered the same “deal” to

the Mastersons.        Because this arrangement specified, among other

things, that eventually royalties would be calculated on the last

regulated rate preceding any eventual deregulation, the Mastersons

rejected it, preferring an arrangement following deregulation that

would require royalties to be calculated on the basis of the market

value of the gas.

       Despite rejecting the same deal that CIG had consummated with

the Bivenses, the Mastersons nevertheless asserted claims under the

FNC based on one provision —— the so-called City Rate for gas sold

to Amarillo —— that was being used to calculate royalties paid to

other lessors under the very arrangement that the Mastersons had

rejected.        In 1988, these claims led to yet another pair of

modifying contracts, the Lease Amendment Agreement (the “1988

Amendment”) and the 1988 Royalty Agreement (collectively, the “1988

Agreements”), effective October 1, 1988.                By virtue of these

revisions, the Mastersons both achieved the increased royalties and

the   City   Rate      and   retained   their   right   to   claim   royalties

calculated on the basis of market value rather than the last FERC

rate following deregulation.

       The incentive for CIG to (1) increase the Mastersons’ royalty

on so-called old gas, (2) pay the City Rate, and (3) permit the

Mastersons to retain the right to be paid royalties calculated on

                                        6
the basis of market value pricing following deregulation, was the

release provision set forth in paragraph 9 of the 1988 Amendment,

in which the Mastersons agreed to release CIG and Mesa from all

claims, whether known or unknown, disclosed or undisclosed, related

directly or indirectly to gas produced under the 1955 Lease prior

to 1989.     Regarding royalty payments related to gas produced under

the 1955 Lease after 1988, the parties agreed, in paragraph 7 of

the   1988    Amendment     and   paragraph       1(b)    of   the   1988   Royalty

Agreement, that all such payments would be “in lieu of any other

rate” and would “fully satisfy and comply with the provisions of”

the 1955 Lease and all intervening revisions and modifications.

      Before trial, the district court granted a partial summary

judgment in favor of the Mastersons, holding the FNC valid; and, on

the eve of trial, the court granted a partial summary judgment in

favor of CIG, dismissing the Mastersons’ fraud and breach of

fiduciary duty claims and denying their “discovery rule” exceptions

to CIG’s release and statute of limitation defenses.

      A   considerable      portion    of   the    testimony     and   documentary

evidence presented to the jury during the trial addressed the

machinations     of   the    parties    and       their   representatives      that

transpired between the effective date of the 1988 Agreements (or

possibly even prior to that date) and the date in 1992 when the

instant lawsuit was filed.        That evidence centers primarily on (1)

the positions taken by the parties and their representatives vis-a-

vis one another, (2) the appropriate gas price or prices to be used

                                        7
in the calculation of royalties, (3) the theories and bases of the

claims, and (4) matters disclosed and not disclosed in allegedly

disingenuous   communications   between    and   among   those   who   were

purported to be secretly scheming and plotting claims and defenses

to claims. Rather than recounting all the details, it suffices for

the moment that the jury ultimately credited the version of these

actions and communications that led to its finding of quasi-

estoppel against the Mastersons on their post-1988 claims.

                                  II.

                                Analysis

A.   Fraud and Breach of Fiduciary Duty

     As the district court dismissed the Mastersons’ claims of

fraud and breach of fiduciary duty, we address them first.              In

making its rulings on these issues, the district court did so as a

matter of law, grounding its decisions in material facts that are

not in dispute.   Our review is therefore plenary.

1.   Fraud

     In setting the stage for its ruling on the Mastersons’ fraud

claim, the district court correctly noted the elements of such a

claim in Texas:   (1) A material representation was made (2) that

was false when made (3) by a speaker who either knew the statement

was false or made it as a positive assertion recklessly and without

knowledge of its truth (4) with the intent that the statement be

acted on, and (5) the party opposite acted in reliance on the false

material representation and (6) was injured as a result of doing

                                   8
so.3       The foundation of the Mastersons’ claim of fraud is the

omission from CIG’s monthly royalty statements of any information

about the rates CIG was using to calculate the royalties it was

paying to the Bivenses. As such, the Mastersons’ fraud allegations

rest entirely on CIG’s silence; CIG is not accused of making any

affirmative misrepresentation regarding the rates used to figure

the royalties being paid to the Bivenses.

       We have long recognized that Texas’s law of fraud does not

impose liability for silence except when the one who has remained

silent is under a special duty to speak.4        In recognition of this

requirement when a claim of fraud is based on failure to speak, the

Mastersons advance the theory that the FNC produced a fiduciary

relationship between themselves and CIG, which relationship is

sufficient to meet the special duty requirement of fraud through

silence.

2.     Fiduciary Relationship

       The district court concluded that the Mastersons’ contention

that the FNC embodies a fiduciary duty requiring CIG to divulge

with each royalty statement the additional information about the

rate of royalty being paid to the Bivenses finds no support in the

applicable      case   law.   We   agree.   In    Texas,   a   “fiduciary


       3
       See, e.g., Eagle Properties, Ltd. v. Sharbauer, 807 S.W.2d
714, 723 (Tex. 1990).
       4
       See Hickok Prod. & Dev. Co. v. Texas Co., 128 F.2d 183, 185
(5th Cir. 1942).

                                     9
relationship is an extraordinary one and will not be lightly

created.”5   Fiduciary duties do not abound in every, or even most,

garden variety, arms-length contractual relationships, even those

among trusting friends.6

     More specifically, favored nation clauses are anything but

rara avis in the Texas oilpatch; and there is a plethora of

opinions implicating Texas mineral contracts to be found in the

pages of the South Western Reporter and the Federal Reporter.   Yet

in our independent research we have failed to locate any cases

holding that a favored nation clause in a contract between an oil

and gas lessor and its lessee produces a fiduciary relationship;

and the Mastersons have cited us to none.   In attempting to do so,

however, they have referred us to cases which they advance as

holding that a variety of contractual relationships gives rise to

fiduciary duties.    Their reliance on these cases is unavailing.

Manges v. Guerra,7 for example, eschews a rule of contract-based

fiduciary duty, holding instead that such a duty “arises from the

relationship and not from express or implied terms of the contract




     5
        Castillo v. First City BancCorp. of Texas, 43 F.3d 953, 957
(5th Cir. 1994) (quoting Tel-Phonic Servs., Inc. v TBS Int’l, Inc.,
975 F.2d 1134, 1143 (5th Cir. 1992).
     6
        See Crim Truck & Tractor Co. v. Navistar Int’l Transp.
Corp., 823 S.W.2d 591, 594-95 (Tex. 1992).
     7
         673 S.W.2d 180 (Tex. 1984).

                                 10
or deed.”8   As mineral lessors and lessee, the Mastersons and CIG

are not in a fiduciary relationship.9     In actuality, the facts of

the cases relied on by the Mastersons to support the proposition

that a mineral lessee is in a fiduciary relationship with his

lessor are so distinguishable from the instant facts as to be

inapposite.10   Our de novo review of the district court’s dismissal

of the Mastersons’ claims grounded in fraud and fiduciary duty

satisfies us that the court was correct, and we affirm.

B.   The Mastersons’ Pre-1989 Claims

1.   Release Clause:    1988 Amendment.




     8
        Id. at 183; see also Schlumberger Tech. Corp. v. Swanson,
959 S.W.2d 171, 177 (Tex. 1997) (tightly restricting holding of
Manges while stating that “a holder of executive rights to a
mineral estate owes a fiduciary duty to the non-executive
interest”)
     9
       See HECI Exploration Co. v. Neel, 982 S.W.2d 881, 884 (Tex.
1998) (“Texas law has never recognized a fiduciary relationship
between a lessee and royalty owners.”); Mitchell Energy Corp. v.
Sampson Resources Co., 80 F.3d 976, 985 (5th Cir. 1996)(applying
Texas law); Hurd Enters., Ltd. v. Bruni, 828 S.W.2d 101, 112 (Tex.
App.-San Antonio 1992, writ denied); Cambridge Oil Co. v. Huggins,
765 S.W.2d 540, 544-45 (Tex. App.-Corpus Christi 1989, writ
denied).
     10
        Sanus/New York Life Health Plan v. Dube-Seybold-Sutherland
Management, Inc., 837 S.W.2d 191, 199 (Tex. App.-Houston [1st
Dist.] 1992) (holding HMO had fiduciary obligations in its
treatment of member physician partnership which was “totally
dependent on [certain patient] information and relied exclusively
on [HMO] to provide it”); LeCuno Oil Co. v. Smith, 306 S.W 2d 190,
192 (Tex. Civ. App.-Texarkana 1957, writ ref’d n.r.e.) (concerning
a relationship “distinguishable from that found in most cases of
this kind,” in that lessee was both gas producer and pipeline
operator, enabling it to “contract[] with itself respecting prices
of gas at the wellhead.”).

                                 11
      The Mastersons’ damage claims for underpayment of royalties

and   related   matters   both   before    and   after   1989,   and   CIG’s

contentions in opposition to claims for both periods, require

interpretation of the several contracts implicated by those claims

and defenses.    Initially, therefore, we must determine whether the

1955 Lease and subsequent amendments and contracts affecting it are

ambiguous or unambiguous, as our standard of review depends on the

answer to that threshold question:          Interpretation of ambiguous

contracts implicates questions of fact,11 which we review for clear

error; interpretation of unambiguous contracts presents questions

of law,12 which we review de novo.        Whether a contract is or is not

ambiguous, however, is a question of law,13 which we review de novo.

      A contract is ambiguous only if its meaning is susceptible of

multiple interpretations when subjected to applicable rules of

contract construction and interpretation.14          The mere fact that

lawyers may disagree on the meaning of a contractual provision is

not enough to constitute ambiguity.15


      11
           See In re: Fender, 12 F.3d 480, 485 (5th Cir. 1995).
      12
        See REO Indus., Inc. v. Natural Gas Pipeline of America,
932 F.2d 447, 453 (5th Cir. 1991).
      13
        Reilly v. Rangers Management, Inc., 727 S.W.2d 527, 529 (
Tex. 1987).
      14
        See Exxon Corp. v. West. Tex. Gathering Co., 868 S.W.2d
299, 302 (Tex. 1993); Nguyen Ngoc Giao v. Smith & Lamm, P.C., 714
S.W.2d 144, 147 (Tex. App.-Houston [1st Dist.] 1986).
      15
        See D.E.W., Inc. v. Local 93, Laborers’ Int’l Union of N.
Am., 957 F.2d 196, 199 (5th Cir. 1992).

                                   12
      The district court performed the correct analysis on the

pertinent portions of the 1967 Settlement as well as subsequent

amendments and agreements relative to the 1955 Lease and concluded

that all provisions of those modifying contracts implicated in this

case are unambiguous.          For essentially the same reasons, we agree

and   therefore     proceed     to    construe    those     contracts     and   their

pertinent provisions de novo.16           This in turn obligates us to give

effect to the clear written expression of the intent of the

parties.17

      Although the FNC provision which first appeared in the 1967

Settlement lies at the heart of the Mastersons’ claims, both before

1989 and following 1988, we bifurcate consideration of their claims

because different legal and factual considerations apply, depending

on which of those time periods is involved.                 The FNC as contained

in section A(2)(c) of the 1967 Settlement specifies that if at any

time CIG voluntarily pays to any of its major lessors in the Field

royalties calculated on the basis of a higher rate than the rate on

which      the   Mastersons’    are    being     figured,    CIG   must    pay   the

Mastersons’ c royalty based on such higher rate, from that time

through the remainder of the lease.              The Mastersons’ claims based

on CIG’s alleged violation of the FNC date from 1975 and thus


      16
        See Temple-Inland Forest Prods. Corp. v. United States, 988
F.2d 1418, 1421 (5th Cir. 1993).
      17
        Ideal Lease Serv., Inc. v. Amoco Prod. Co., 662 S.W.2d 951,
953 (Tex. 1983).

                                         13
implicate the periods 1975 through 1988, and 1989 and following.

The reason for our bifurcation will become evident when we test the

efficacy of the release provision of the 1988 Amendment’s Paragraph

9 (the “Release”), which states:

           Lessors   do  hereby   release  and   forever
           discharge Lessee from all causes of actions,
           claims and demands, known or unknown, of
           whatever type, which Lessor has ever had, now
           have or may have hereafter arising out of,
           incident to, or directly or indirectly
           connected with gas produced to the [1955]
           Lease prior to October 1, 1988 and from
           October 1, 1988 to 1989, except as those
           royalties are to be paid as provided herein.

     Pretermitting consideration at this juncture of the years 1989

and following, we turn to the language of the Release to see if it

bars the Mastersons’ FNC claims for the period 1975 through 1988.

The Mastersons do not appear to dispute the absence of ambiguity in

the Release or even CIG’s interpretation of its wording, only its

legal effects.    Their contention is that Texas law requires such

releases to be specific and that the Release is not sufficiently

specific to exonerate CIG from pre-1989 liability under the FNC.

The Mastersons rely primarily on Victoria Bank & Trust Co. v.

Brady,18 in response to which CIG relies primarily on the standard

of specificity announced more recently in Memorial Med. Ctr. of

East Texas v. Keszler.19    The district court agreed with CIG’s

     18
          811 S.W.2d 931 (Tex. 1991).
     19
         943 S.W.2d 433 (Tex. 1997). In a post-argument letter
furnished by CIG pursuant to Federal Rule of Appellate Procedure
28(j), we are referred to the recent Texas Supreme Court case of

                                 14
position which, because it presents a question of law, we review de

novo.

       Both Victoria Bank and Memorial Medical Center recognize that

to be legally enforceable a release must “mention” the claim or

claims being released.20       We are satisfied that “mentioning” does

not require particularized enumeration or detailed description,

only    that   the   claim   being   released   come   within   the   express

contemplation of the release provision when viewed in context of

the contract in which the release provision is contained, here the

1988 Amendment.21 We conclude, as did the district court, that this

standard is met by the Release vis-à-vis the pre-1989 claims

asserted by the Mastersons.

       The 1988 Amendment is concerned with the calculation of

royalties under the 1955 Lease as modified in 1967 and 1974.              The

Release, embedded as it is in paragraph 9 of the 1988 Amendment,

addresses “all causes of action” arising out of “gas produced


Keck, Mahin & Cate v. National Union Fire Ins. Co. of Pittsburgh,
20 S.W.3d 692, 698 (Tex. 2000) (“Nothing in Brady forbids such a
broad-form release.    Brady simply holds that the release must
‘mention’ the claim to be effective. It does not require that the
parties anticipate and identify each potential cause of action
relating to the release’s subject matter. Although releases often
consider claims existing at the time of execution, a valid release
may encompass unknown claims and damages that develop in the
future.”) (internal citations omitted).
       20
        Memorial Medical Center, 943 S.W.2d at 434; Victoria Bank
& Trust Co., 811 S.W.2d at 938.
       21
        Memorial Medical Center, 943 S.W.2d at 435; Victoria Bank
& Trust Co., 811 S.W.2d at 938-39; Keck, Mahin & Cate, 20 S.W.3d at
698.

                                      15
pursuant to the [1955] Lease.”        Surely the accusation that CIG

failed to comply with its FNC obligations presents a cause of

action that arises out of gas produced pursuant to the 1955 Lease,

and is thus covered by the Release.

     We likewise find unavailing the Mastersons’ argument that the

1988 Amendment was so narrowly tailored as to cover only two very

specific items, FERC Order 4051 and the City Rate.       Even though

most of the provisions of the 1988 Agreements address those two

matters, read in full context those contracts address the entire

relationship between the parties.     In addition, the plain language

of the Release itself reflects the clear intention of the parties

that its coverage be broader than just the FERC Order and the City

Rate, i.e., that it apply to claims arising from or connected with

other provisions of predecessor contracts of which the FNC is one,

irrespective of the primary focus of the 1988 Amendment of which

the Release is a part. The Mastersons’ contentions to the contrary

notwithstanding, Texas law does not proscribe enforcement of such

generally-worded release provisions as long as they can be fairly

read as “mentioning” the kinds or classes of claims intended to be

covered.22

     In addition to their insistence that (1) the Release is not

sufficiently specific to block their claims for CIG’s purported

violations of the FNC, and (2) the Release should be applied only

     22
        See Mem. Med. Ctr. of East Texas, 943 S.W.2d at 434-35;
Keck, Mahin & Cate, 20 S.W.2d at 697-98.

                                 16
to the FERC Order and the City Rate, the Mastersons also advance

fraud as a ground to avoid enforcement of the Release.      They insist

that CIG knew full well it had violated             the 1955 Lease, as

modified, when it negotiated and entered into the 1988 contract

that contains the Release.     The thrust of this argument is that

CIG’s silence in the face of such knowledge was a fraudulent

attempt to avoid liability under the FNC.     Our foregoing analysis

of the Mastersons’ claim of fraud through failure to divulge

(silence),   as   distinct   from   affirmatively    uttering   a   false

statement, is applicable here; but their fraud assertion regarding

the Release fails for another, independent reason as well.           The

Release expressly applies to “all causes of action,” including

those that at the time were “disclosed or undisclosed.”         The plain

language of the Release demonstrates that, in exchange for the

benefits and concessions granted to the Mastersons, CIG bargained

for and received an express release from those past violations that

were undisclosed as well as any that were disclosed.       This negates

the contention that CIG was under any obligation, whether from

provisions of the 1988 Amendment or Texas law, to list or otherwise

disclose prior lease violations, if any.     The record confirms that

the Mastersons —— themselves anything but “widows and orphans” ——

and their sophisticated legal and financial advisors were well

aware, before signing on, that the Release would —— in their own

colorful vernacular —— “wash all [of CIG’s] sins away.”



                                    17
     The Mastersons have cited us to no authority holding that

bargaining for such a release is fraudulent.          Like the district

court before us, we are convinced that, as a matter of law, the

Release bars the Mastersons from prosecuting claims for violations

assertedly occurring from 1975 through and including 1988.23

2.   Claims for 1989 and Following

a.   “In lieu of” defense

     One affirmative defense asserted by CIG in preclusion of

recovery by the Mastersons is founded on the Texas doctrine of

quasi-estoppel.    This defense was credited by the jury and, at

least by implication, by the district court.           Before reaching

quasi-estoppel,   however,   we   are   constrained   to   address   CIG’s

contractual contention that enforcement of the Mastersons’ post-

1988 claims is precluded by a fair reading of pertinent portions of

the subject agreements.      The contract provision to which CIG

invites our attention is the “in lieu of” provision in the 1988

Amendment.24   Paragraph 7 of that contract states:

     23
         The district court also found the Mastersons’ pre-1989
claims barred by the statute of limitations. As we conclude de
novo that the Release bars such recovery, we need not address the
statute of limitations. Having familiarized ourselves with the
relevant facts, the legal arguments advanced by the parties in
their briefs, and the reasoning of the district court, however, we
note in passing that the district court appears to have “gotten it
right” on time bar as well.
     24
         CIG also advanced an “in lieu of” provision contained in
the 1974 Agreement. Having concluded that the Release effectively
absolves CIG from claims of violating its obligations under the
1955 Lease occurring prior to 1989, however, it is not necessary
for us to focus on the “in lieu of” provision of the 1974

                                   18
              Lessors agree that all royalty payments made
              pursuant to this Agreement are in lieu of any
              other rate, reimbursement or method of
              measurement and shall constitute and be deemed
              full payment by Lessee for all gas, including
              casing head gas, produced pursuant to the
              Lease and shall fully satisfy and comply with
              the provisions of the [1955] Lease as amended
              herein. Except as stated in this Agreement,
              the Lease is not otherwise amended.(emphasis
              added).

       As a foundation for its argument that payments made pursuant

to the specific provisions of the 1988 Agreements fully satisfy and

comply with the provisions of the 1955 Lease as amended, CIG

attempts to distinguish the “Agreement” referred to in Paragraph 7

(the 1988 Amendment) from the “Lease” referred to in that paragraph

(the 1955 Lease).       From that starting point, CIG contends that the

portions of the 1955 Lease that were not expressly restated in the

1988    Agreements     ——   specifically,     the    FNC   as   incorporated    by

reference into the 1955 Lease by the 1967 Settlement —— are of no

force    or   effect   after   1988.        This    creative    but   unsupported

interpretation is fatally flawed for several reasons.                    First, we

need not go beyond the plain wording of the provisions of the 1988

Amendment      which   proclaim   that      “[e]xcept      as   stated    in   this

[Amendment] Agreement, the [1955] Lease is not otherwise amended.”

This declaration states the diametric opposite of CIG’s proffered

interpretation which would posit that any provision of the 1955


Agreement, even though the similarity in wording of the 1974 and
1988 provisions would make our analysis generally applicable to
that provision in the earlier agreement, and thus to the pre-1989
claims, were they not barred by the Release.

                                       19
Lease that is not reiterated in this 1988 Amendment is no longer in

force or effect.    That might well be a fair provision in a document

purporting to be a total restatement or republication of an earlier

agreement   but   not   in    an   errata-type   amendment    like   the   1988

Amendment. Absent an express statement to that effect, no accepted

canons of contractual interpretation would support such a reading.25

To accept CIG’s reading of the 1988 Amendment as broadly repealing

all provisions     of   the   1955    Lease   other   than   those   expressly

reiterated in the 1988 Amendment also runs contrary to the express

declaration of the latter.

     More to the point, when the 1988 Amendment is construed as a

whole, it becomes clear that Paragraph 7's “in lieu of” provision

does not render the FNC nugatory or, in CIG’s terms, “fulfilled.”

Specifically, CIG argues that, because Paragraph 7 specifies that

“all royalty payments made pursuant to this [1988] Agreement are in

lieu of any other rate...,” all royalty payment obligations of

Section A(2) of the 1967 Settlement are satisfied by payments to

the Mastersons pursuant to Paragraph 3 of the 1988 Amendment.              The

flaw in this logic lies in the language of paragraph 3 of the 1988

Amendment that states unambiguously that “[t]he provisions of

paragraphs A(2)(a) and (b)” of the 1967 Settlement are the ones

replaced by paragraph 3.           As paragraph 2 of the 1988 Amendment


     25
        See Reilly v. Rangers Management, Inc., 727 S.W.2d 527, 529
(Tex. 1987) (a contract and its subsequent modifications must be
considered as a whole).

                                       20
makes pellucid, paragraph 3 replaces only the two denominated sub-

paragraphs of Paragraph A(2) of the 1967 Settlement, i.e., A(2)(a)

and A(2)(b); clearly nothing in the 1988 Agreements repeals or

otherwise affects or supplants subparagraph A(2)(c) of the 1967

Settlement, which, as we know, is the FNC.

      When we hark back to the declaration in the 1988 Amendment to

the effect that “[e]xcept as stated in [the 1988] Amendment, the

[1955] Lease is not otherwise amended,” no doubt can remain that

payments made “pursuant to” the 1988 Agreements must comply with

the provisions of the FNC.        Inasmuch as (1) the 1988 Amendment

declares the continued efficacy of all provisions of, inter alia,

the 1967 Settlement that are not expressly repealed, substituted,

or   modified   by   provisions   of    the    1988   Agreements,      and   (2)

subparagraph    A(2)(c),   the    FNC       provision,   is   not    expressly

supplanted, payments made in conformity to those contracts must

conform to the FNC as well.

      We agree with the Mastersons and the district court that the

“in lieu of” provisions of Paragraph 7 of the 1988 Amendment do not

shield CIG from the Mastersons’ post-1988 FNC claims.               That leaves

quasi-estoppel as CIG’s last bastion.

b.    Quasi-estoppel

      With the Mastersons’ post-1988 claims being free from the

strictures of time bar and from the assertion by CIG, which we have

rejected, that those claims are precluded by the “in lieu of”

provisions of Paragraph 7 of the 1988 Amendment, CIG as appellee

                                       21
can sustain the finding of the jury and judgment of the district

court only     by   prevailing   under   the   Texas   doctrine   of    quasi-

estoppel.      A generally accepted verbalization of that doctrine

states:

            [The principle of] quasi-estoppel precludes a
            party    from    asserting,    to    another’s
            disadvantage, a right inconsistent with a
            position [it has] previously taken.        The
            doctrine    applies   when    it   would    be
            unconscionable to allow a person to maintain a
            position inconsistent with one to which he
            acquiesced, or from which he accepted a
            benefit.26

     Despite its awarding of a relatively nominal recovery to the

Mastersons, the jury found that they are quasi-estopped from

asserting the multimillion dollar claim that is the principal

thrust    of   this   litigation.        Quasi-estoppel    is     a    factual

determination and thus the province of the jury, which we review by

testing the sufficiency of the evidence.          When we do so, we will

reverse only if no reasonable jury could have arrived at the


     26
         Lopez v. Muñoz, Hockema & Reed, L.L.P. et al, 22 S.W.3d
857, 864 (Tex. 2000) (quoting Atkinson Gas Co. v. Albrecht, 878
S.W.2d 236, 240 (Tex. App.-Corpus Christi 1994, writ denied)
(citations omitted). See also Bristol-Meyers Squibb Co. v. Barner,
964 S.W.2d 299,    302   (Tex.   App.-Corpus   Christi    1998)
(“Misrepresentation by one party, and reliance by the other, are
not necessary elements of quasi-estoppel.”) (citations omitted);
Vessels v. Anschutz Corp., 823 S.W.2d 762, 765-66 (Tex. App.-
Texarkana 1992, writ denied).       Contrary to the Mastersons’
assertion, the Texas Supreme Court’s opinion in Trevino v.
Turcotte, 564 S.W.2d 682, 687 (Tex. 1978) has not added the
additional element of “full requisite knowledge” of the facts and
law to the definition of quasi-estoppel. But, even if Trevino did
stand for that proposition, which it does not, the Mastersons’
assertion that they lacked such knowledge is refuted by the record.

                                    22
verdict, considering “all the evidence...in the light and with all

reasonable inferences most favorable to the party” in whose favor

the verdict was rendered.27

       A review of the evidence presented to the jury in this case

does    not   produce   an   overwhelming   weight   either   favoring   or

rejecting a factual basis for quasi-estoppel.          Thus the evidence

does not support an indisputable factual conclusion either way. It

follows, therefore, that reasonable jurors and reasonable juries

could differ, thus precluding a conclusion on appellate review that

no reasonable jury could have found quasi-estoppel.

       The record reflects that the parties operated under a so-

called “deal-for-deal” interpretation of the FNC for several of the

years in question.      After sending monthly market price letters to

CIG in a now-apparent effort to imply continued reliance on the

proffered theory of their claims, the Mastersons precipitously

asserted claims against CIG based on a “weighted average price”

(“WAP”) interpretation of the FNC, a 180-degree change of position

by the Mastersons.      Under their WAP interpretation, CIG would owe

them in excess of $61 million, clearly a change of position

detrimental to CIG.     Significantly, the Mastersons even stipulated

that they would not be entitled to damages under a “deal-for-deal”

interpretation of the FNC.


       27
        Boeing v. Shipman, 411 F.2d 365, 374 (5th Cir. 1969) (en
banc), overruled on other grounds by Gautreaux v. Scurlock Marine,
Inc., 107 F.3d 331 (5th Cir. 1997) (en banc).

                                     23
     Our review of the jury’s finding of quasi-estoppel next leads

us to inquire whether the evidence was sufficient to support a

determination that the prior deal-for-deal position had produced an

advantage    for       the        Mastersons.        The    record     reflects    that   the

Mastersons intended and were able to use the FNC beneficially as a

“bargaining chip” or “tool” for leverage in dealings with CIG, and

that they received royalty price increases and preferable pricing

terms by pressing the deal-for-deal interpretation.                          A reasonable

jury could find, as this one did, that the Mastersons benefitted

from their previously maintained position.

     We turn finally to the question whether a reasonable jury

could   conclude        that         the   Mastersons’        change    of   position     was

unconscionable.             The Mastersons have not assigned error to the

district court’s defining “unconscionable” as grossly unfair or

unjust.      They have, however, attempted to characterize CIG’s

argument of unconscionability as merely quarreling with the size of

the Mastersons’ claim.                We perceive this to be an inaccurate smoke

screening        by         the      Mastersons        to     obfuscate      the     proper

characterization of CIG’s argument:                        The breaches the Mastersons

now assert could have been avoided had CIG not relied on and acted

in response to the Mastersons’ original deal-for-deal position as

maintained    over          a     considerable       period   of     time.    Even   though

reliance    is        not       an   element     per    se    of     quasi-estoppel,      the

Mastersons’ allegation that CIG continuously breached the WAP


                                                24
interpretation of the FNC, assertedly accumulating millions of

dollars in damages, was the product of its conforming to the deal-

for-deal interpretation as mutually understood by the parties.

This is relevant:      When the correct analysis of the facts is

applied to another viable interpretation, i.e., that the Mastersons

stood mute despite their knowledge that CIG’s actions were —— in

the Mastersons’ opinion —— forming the basis of a multimillion

dollar claim against CIG that the Mastersons were confecting, we

cannot charge this jury with making a finding that no reasonable

jury could have made, i.e., that the Mastersons are unconscionable

in asserting their present claims on the basis of WAP after

cynically misleading CIG with the deal-for-deal theory for FNC

determination.    We   find   no   reversible   error   in   the   jury’s

determination of quasi-estoppel, and therefore affirm. A result of

affirming that finding is to make moot the Mastersons’ argument

that the jury’s award of $140,554.24 is not supported by the

evidence.28

                                   III.

                              Conclusion




     28
         We nevertheless note that the record contradicts the
Mastersons’ insistence that the jury was not free to disregard the
“uncontradicted” testimony of the Mastersons’ expert, relying on
Webster v. Offshore Food Serv., Inc., 434 F.2d 1191, 1193 (5th Cir.
1970). Our review of the record demonstrates that the testimony
was disputed by impeachment on cross examination and by live
testimony of the witnesses.

                                    25
     Given      the     protracted     and   contentious    history     of     the

relationship of the parties and their predecessors, we are not

sanguine      that    our   judgment    today     will   produce   an   end     to

hostilities.         That, however, is not our mission:        As a court of

error, we are charged only with determining whether the errors of

fact and law asserted by appellants present valid reasons for

reversing the results reached by the district court and the jury.

For the reasons set forth above, we are convinced that affirmance,

not reversal, is in order. The Mastersons’ assertions of fraud and

breach of fiduciary duty were properly dismissed by the district

court for the reasons we have stated.              Their claims for alleged

breach of contract occurring prior to 1989 are barred by the

Release they granted to CIG in the 1988 Amendment.                 The several

amendments and contractual supplements to the 1955 Lease do not bar

the Mastersons from asserting post-1988 breaches of the favored

nation clause because it was not repealed or supplanted by the “in

lieu of” provisions of Paragraph 7 of the 1988 Amendment:                     That

agreement affected only subparagraphs A(2)(a) and A(2)(b) of the

1967 Settlement, and not A(2)(c) in which the FNC is contained.

Nevertheless, the jury did not err reversibly in concluding as a

matter   of    fact     that   the   Mastersons    are   quasi-estopped       from

asserting and recovering on their post-1988 claims.                Finally, the

district court’s take-nothing judgment against the Mastersons is

appropriate, despite the jury’s award of $140,554.24, given the


                                        26
Mastersons’ concession that they cannot recover on a deal-for-deal

claim under the FNC, which was the basis of the jury’s award of

that sum.   Therefore, the judgment of the district court and all

rulings implicated in this appeal are, in all respects

AFFIRMED.




                               27